Citation Nr: 0116201	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-21 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for residuals of a right kidney removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In February 2001, the veteran testified before the 
undersigned, and presented additional evidence with the 
proper waiver of Agency of Original Jurisdiction 
consideration as per 38 C.F.R. § 20.1304 (2000). 

On appeal the appellant has raised the issues of entitlement 
to service connection for hypertension secondary to residuals 
of a right radical nephrectomy, entitlement to a temporary 
total disability evaluation based on the provisions of 38 
C.F.R. § 4.30 (2000) for convalescence following a February 
1997 surgical procedure, and entitlement to an increased 
evaluation for Hepatitis C.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate consideration.  


REMAND

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
kidney removal, to include post operative residuals of a 
nephrectomy scar, excessive voiding, and anxiety.  As this 
claim was initially presented to VA in August 1997, a showing 
of negligence on the part of VA employees is not required.  
Cf. 38 U.S.C.A. § 1151 (West 1991) and 38 U.S.C.A. § 1151 
(West Supp. 2000).

Factually, the appellant was seen by VA in January 1997 for 
right upper quadrant pain.  Ultrasound studies of the 
gallbladder revealed a renal mass, and a computerized 
tomography scan showed a four to five centimeter solid mass 
in the right kidney.  Following a January 1997 urological 
consult an assessment of a probable renal tumor was entered.  
Renal exploration and a probable radical nephrectomy were 
planned.  

In February 1997, the veteran was admitted to the Clarksburg, 
West Virginia VA Medical Center for surgery.  Prior to the 
surgery the appellant "requested" a "right radical 
nephrectomy," which he acknowledged included an "incision 
in (his) flank and removal of (the) right kidney."  On 
February 25, 1997, the appellant underwent a right radical 
nephrectomy.  Pathology studies at the medical center 
revealed a renal cell tumor with granular/oncocytoid 
features.  The case was forwarded to the Armed Forces 
Institute of Pathology who diagnosed an oncocytoma in March 
1997.  An oncocytoma is a "Hürthle cell tumor."  "Such 
tumors are usually benign (Hürthle cell adenoma) but on 
occasion may be locally invasive or may rarely metastasize."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 921, 1411 (26th ed. 1985).

The veteran contends that he consented to the nephrectomy 
because he was told he had renal carcinoma.  He therefore 
asserts that it was negligent for VA to remove his entire 
right kidney without first performing a frozen section during 
the procedure to determine whether the kidney was actually 
cancerous.  To support this position the appellant has 
submitted a January 2001 opinion from Craig N. Bash, M.D., 
who opined that VA was negligent in not conducting a pre-op 
magnetic resonance imaging scan to evaluate the entire 
kidney, that VA was negligent for not performing a frozen 
section during the operative procedure, and that VA was 
negligent for failing to perform a nephron sparing partial 
nephrectomy.  

As noted above, because the veteran filed his claim in August 
1997, he is not subject to the higher evidentiary standard 
which necessitates a showing of negligence.  That fact 
notwithstanding, the Board finds that further development is 
in order prior to any final decision.  In this regard, the 
veteran testified before the undersigned in February 2001 
that he was pursuing a claim against the United States 
pursuant to the provisions of the Federal Torts Claims Act, 
28 U.S.C. § 1346.  No records pertaining to this claim, or 
any settlement agreements are included in the claims file.  
As these records may provide additional pertinent evidence 
further development is in order.  See generally Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).

Secondly, the Board notes that while copies of many VA 
records have been added to the claims file, all of the 
records pertaining to the veteran's 1997 surgery do not 
appear to be included.  Accordingly, the RO should contact 
the Clarksburg, West Virginia VA Medical Center and conduct 
further development.

Finally, the Board notes that it may not exercise its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such, after completion of the foregoing it would 
be beneficial to have the entire file reviewed by a board 
certified nephrologist and a board certified urologist at a 
VA medical center other than the Clarksburg facility in order 
to obtain expert opinions for use in this case.

Therefore, this case must be REMANDED for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for any complaints referable to post 
operative residuals of a right 
nephrectomy, to include a nephrectomy 
scar, excessive voiding, and anxiety.  
Thereafter, the RO should attempt to 
obtain copies of all records which are 
not currently available from identified 
treatment sources.  This should include 
securing a complete set of records (i.e. 
nursing notes, doctor's notes, laboratory 
findings, etc.) from the appellant's 
February 25 to March 1, 1997 
hospitalization at the Clarksburg, West 
Virginia VA Medical Center.  If, after 
making reasonable efforts to obtain any 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The veteran must then be 
given an opportunity to respond.

2.  The RO should contact the VA District 
Counsel which serves the Clarksburg, West 
Virginia Medical Center and secure 
photocopies of any medical records 
involved in the appellant's current suit 
against the United States under the 
Federal Torts Claims Act.  The assistance 
of the local United States Attorney is to 
be secured if necessary.  If, after 
making reasonable efforts to obtain any 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The appellant 
should then be given a reasonable period 
of time within which to respond.  

3.  Thereafter, the claims folders should 
be forwarded to a team consisting of a 
board certified nephrologist and a board 
certified urologist for review and 
comment.  To avoid the appearance of any 
conflict of interest these examiners must 
NOT be affiliated with the VA Medical 
Center in Clarksburg, West Virginia.   
Following their review these examiners 
must offer opinions on the following 
questions:

? Is it at least as likely as not that 
the veteran has additional permanent 
disability following the February 25, 
1997 right radical nephrectomy that he 
would not have if he had not undergone 
the procedure?

? Is it at least as likely as not that 
the veteran has additional permanent 
disability following the February 25, 
1997 right radical nephrectomy that he 
would not have if he had undergone a 
nephron sparing partial nephrectomy?

? Is it at least as likely as not that 
the better medical practice would have 
been to delay any nephrectomy until a 
pre-op renal magnetic resonance 
imaging scan was first secured?

? Is it at least as likely as not that 
the better medical practice would have 
been to secure a frozen section first 
before carrying through with a 
complete radical nephrectomy?

? Is it at least as likely as not that 
the better medical practice would have 
been to perform a nephron sparing 
partial nephrectomy?

The examiners are reminded that a showing 
of negligence is not necessary in this 
case.  If any opinion requested cannot be 
provided that fact must be noted an 
explanation why not provided.  A complete 
rationale for all opinions expressed must 
be provided.  The report should be typed. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
opinions do not include the requested 
data, appropriate corrective action is to 
be taken.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for any scheduled VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that the veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


